Citation Nr: 9917292	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-33 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
shell fragment wound, right scapula area, Muscle Group I.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claim on 
appeal.  The veteran, who had active service from February 
1941 to September 1945, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

The issues of entitlement to service connection for neck and 
back disorders have been raised by the veteran in his 
November 1997 substantive appeal.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.


FINDING OF FACT

Shell fragment wound, right scapula area, Muscle Group I, is 
manifested by no more than a moderately severe injury to the 
dominant extremity.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for shell 
fragment wound, right scapula area, Muscle Group I, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.56, 4.73, Diagnostic Code 5301 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Service medical records reveal that in May 1944, the veteran 
was injured in a mine explosion, sustaining multiple 
"peppering" wounds to both arms and legs and the back, with 
two larger penetrating wounds in the back over the right 
scapular region.  In June 1944 the wounds were described as 
healing satisfactorily.  In August 1944 he was given the 
following diagnoses: wound, penetrating, moderately severe, 
right scapular region, two, wounded in action, mine 
fragments, and; wounds, puncture, multiple, moderate, back 
right scapular region and right arm, wounded in action.  He 
was returned to duty in August 1944 and initially assigned to 
light duty only for three weeks.  The records do not appear 
to contain a separation examination report.  

An October 1946 VA examination report noted that the veteran 
had received multiple fragmentation wounds to the back area, 
with multiple well-healed scars.  The examiner noted further 
that there was "no limitation of motion."  In September 
1947, service connection was granted for gunshot wound scars, 
right and left posterior chest, and a 10 percent evaluation 
was assigned, effective September 1945.  In October 1949, the 
RO increased the evaluation for two gunshot wound scars, 
level of lower angle of scapula and 10th rib, right Muscle 
Groups I and II, from 10 to 20 percent, effective December 
1949.  The RO determined further that multiple gunshot wound 
scars, right and left posterior chest, were included in this 
rating.  

In January 1963, the Board granted an increased evaluation to 
30 percent for moderate severe damage to the muscles in the 
right shoulder girdle of the major extremity.  This decision 
was based on the reports from two VA examinations that noted 
that the veteran complained of pain in the right arm and 
shoulder with weakness, and radiating pain in the right 
scapular area.  The effective date for the 30 percent 
evaluation was determined to be October 1961 and the 
evaluation has remained in effect ever since.

The veteran has submitted private treatment records relating 
primarily to complaints of back pain, not to a right shoulder 
disability.  As noted in the Introduction to this decision, a 
claim of entitlement to service connection for a back 
disorder is not currently developed or certified for 
appellate review.  In addition, the veteran submitted 
statements from two acquaintances who both indicated that 
they have known the veteran for several decades and who 
maintained that they felt he was entitled to an increased 
evaluation for his service-connected shell fragment wound 
residuals.

A July 1997 VA examination report noted that the veteran 
complained of "some tenderness" in the area of the scar 
site "and perhaps some slight weakness associated with 
throwing something though the focal findings around the wound 
have not changed in recent years."  The examiner reported 
the presence of two irregular white pucker scars, 
approximately one to one-and-half inches in diameter, one in 
the right subscapular area near T8 and the other near the 
posterior axillary line near T11.  There was "slight 
tenderness" in the center of each scar.  No tenderness was 
noted along the length of the spine.  Motion of the shoulders 
was described as full bilaterally, extension was to 70 
degrees, and internal and external rotation was to 90 
degrees.  The examiner determined that there was "some 
slight muscle mass loss probably of the latissimus dorsi 
below both scars though no apparent weakness is associated 
with shoulder and arm movements."  The diagnosis was shell 
fragment wound, right intrascapular area, 1944, with fragment 
removal at that time.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under 38 C.F.R. § 4.56, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

A moderately severe disability of muscles results from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, with service medical records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Objective findings may include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fasciae, muscle substance, or 
normal firm resistance of muscles compared with sound side 
and tests of strength and endurance which demonstrate 
positive evidence of impairment when compared with sound 
side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and scarring and service medical 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  Objective 
findings may include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
loss of deep fasciae or muscle substance, or soft flabby 
muscles in wound area and abnormal swelling and hardening of 
muscles in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Id.

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.

Under 38 C.F.R. § 4.73, Diagnostic Code 5301, a 40 percent 
evaluation is warranted for severe impairment of the muscles 
of Group I of the dominant extremity, whose function is the 
elevation of the arm above the shoulder.  A 30 percent 
evaluation is warranted for moderately severe impairment of 
the muscles of Group I of the dominant extremity.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence shows that the 
severity of the veteran's shell fragment wound, right scapula 
area, Muscle Group I, is no more than moderately severe.  The 
service medical records noted at the time of the injury that 
the wounds were moderately severe, and by the following month 
they were described as healing satisfactorily.  Within three 
months the veteran was returned to duty, albeit light duty 
for the first three weeks.  The medical evidence does not 
indicate a history of injury more severe than a through and 
through or deep penetrating wound with debridement, prolonged 
infection, or sloughing of soft parts, with intermuscular 
scarring.  Nor does the medical evidence indicate that the 
veteran has made consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, as defined 
above, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.

While the shell fragment wound scars were described as 
irregular white pucker scars, with "slight tenderness" in 
the center of each scar, and there was "some slight muscle 
mass loss" below both scars, there was no evidence of 
symptoms more severe than loss of deep fasciae or muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Nor did tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  On the contrary, the examiner found that "no 
apparent weakness is associated with shoulder and arm 
movements," and range of motion of the upper extremities and 
shoulders was full and equal bilaterally. 

While an evaluation of 40 percent is potentially available 
under Diagnostic Codes 5302 and 5303, such an evaluation is 
only warranted for a severe injury.  As the preponderance of 
the evidence indicates that shell fragment wound, right 
scapula area, is no more than moderately severe, an increased 
evaluation is not warranted under either Diagnostic Code 5302 
or 5303.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  However, 
in view of the fact that there is no evidence of pain on 
motion, and the veteran has full range of motion of the right 
upper extremity and shoulder, an increased evaluation is not 
warranted.  

The veteran has indicated that, pursuant to Esteban v. Brown, 
6 Vet. App. 259 (1994), his scars should be rated separately 
from the evaluation presently in effect for shell fragment 
wound, right scapula area, Muscle Group I.  The Board notes, 
however, that his disability is rated under muscle injuries, 
which contemplates scarring.  A separate evaluation for scars 
alone, therefor, would constitute pyramiding, prohibited by 
38 C.F.R. § 4.14.  

For the above reasons, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for shell fragment wound, right scapula area, Muscle 
Group I.  Accordingly, the veteran's claim is denied.








ORDER

Entitlement to an evaluation in excess of 30 percent for 
shell fragment wound, right scapula area, Muscle Group I, is 
denied.




		
JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

